Citation Nr: 0807732	
Decision Date: 03/06/08    Archive Date: 03/17/08

DOCKET NO.  06-30 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of a 
fracture of the fifth metacarpal of the right hand.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for a left ankle 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from January 2001 to 
November 2002. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  In January 2008, the veteran testified 
before the undersigned Veterans Law Judge, seated at the RO.  
A transcript of that hearing has been incorporated into the 
claims file.  At the hearing the veteran withdrew from 
appellate consideration the issue of entitlement to service 
connection for a left foot disability.  Consequently, this 
issue will not be further addressed.

The Board has recharacterized the issue of entitlement to 
service connection for a left ankle disability to whether new 
and material evidence has been received to reopen a claim of 
entitlement to service connection for a left ankle 
disability.  As is noted in the remand below, there is a 
prior final rating decision that denied service connection 
for a left ankle condition.  Accordingly, the Board must 
address whether new and material evidence has been received 
to reopen this claim.  See Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001) (the Board has a legal duty under 
38 U.S.C.A. §§ 5108 and 7105 to consider the new and material 
evidence issue regardless of the RO's actions).  

The issue of entitlement to service connection for residuals 
of a fracture of the fifth metacarpal of the right hand as 
well as whether new and material evidence has been received 
to reopen a claim of entitlement to service connection for a 
left ankle disability are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required on his part.

REMAND

In the June 2005 rating decision, which is the subject of 
this appeal, the RO addressed the claim of entitlement to 
service connection for a left ankle disability on a direct 
service connection basis without regard to the issue of 
finality; however, the Board has a legal duty under 38 
U.S.C.A. §§ 5108 and 7105 to consider the new and material 
evidence issue regardless of the RO's actions.  See Jackson 
v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Thus, the Board 
must first decide whether the veteran has submitted new and 
material evidence that is sufficient to reopen the prior 
adverse April 2004 RO decision.

In further regard to the issue of whether new and material 
evidence has been received to reopen a claim of entitlement 
to service connection for a left ankle disability, attention 
is directed to the United States Court of Appeals for 
Veterans Claims (Court) holding in Graves v. Brown, 8 Vet. 
App. 522, 525 (1996), that where the veteran puts VA on 
notice of the existence of a specific, particular piece of 
evidence that might constitute new and material evidence to 
reopen his claim, VA may assist him in obtaining that 
evidence if he provides enough information and evidence to 
enable VA to assist him.

In this case, the veteran testified in January 2008 that he 
was seeing some private physicians, Drs. Delagarza, Rosario 
and Choi, for both his left ankle and right hand 
disabilities.  He said Dr. Delagarza is a pain management 
doctor and Dr. Rosario "has been put in the hands of Dr. 
Choi" who is a doctor with the Florida Joint Replacement and 
Sports Medicine Center.  The veteran remarked that he had 
recently been seen by Dr. Delagarza two weeks earlier.  

Presently, there are no private medical treatment records on 
file and the most recent VA outpatient treatment records date 
back to 2006.  Thus, in fulfillment of VA's duty to assist 
the veteran with his claim, VA must make an attempt to obtain 
this outstanding evidence that the veteran has identified.  
38 U.S.C.A. § 5103A(b),(c); Graves v. Brown, 8 Vet. App. 522, 
525 (1996).  This evidence may be particularly relevant in 
view of a VA examiner's finding in December 2006 that there 
was no evidence of ankle pathology with respect to the 
veteran's left ankle joint, and another VA examiner's opinion 
in December 2006 that since it was unclear what the nature of 
the veteran's right hand pain was, he could not resolve that 
the veteran's present right hand condition was caused by or 
the result of his inservice right hand injury without 
resorting to speculation.  

Additionally, during the pendency of this appeal, on March 
31, 2006, the Court issued a decision in the appeal of Kent 
v. Nicholson, 20 Vet. App. 1 (2006), which held that VA must 
notify a claimant of the evidence and information that is 
necessary to reopen the claim and the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit sought by the claimant. The 
information necessary to reopen the claim includes both a 
statement as to what evidence was lacking at the time of the 
last final decision, such that adjudication resulted in a 
denial, and a statement as to what information would allow 
the claim to be successfully reopened.  In light of the 
Board's recharacterization of the issue regarding the 
veteran's left ankle disability from entitlement to service 
connection for a left ankle disability to whether new and 
material evidence has been received to reopen a claim of 
entitlement to service connection for a left ankle 
disability, the RO/AMC should ensure that the veteran is 
informed of the information necessary to reopen the claim.  
See Kent, supra.

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran and ask him to 
identify all medical care providers, VA 
and non-VA, who have treated him for his 
right hand and left ankle disabilities.  
He should be asked to provide the full 
names, addresses, and dates of such 
treatment.  Obtain copies of records from 
all medical care providers identified, to 
specifically include private treatment 
records from Drs. Delagarza, Choi and 
Rosario, and VA treatment records 
covering the period from March 2006 to 
the present.  If requests for any 
treatment records are not successful, the 
AMC/RO should inform the appellant and 
his representative of this so that they 
will have an opportunity to obtain and 
submit the records themselves, in keeping 
with their responsibility to submit 
evidence in support of the claims.  38 
C.F.R. § 3.159 (2007).

2.  Send the veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) that 
(1) notifies the veteran of the evidence 
and information necessary to reopen the 
claim of entitlement to service 
connection for a left ankle disability, 
(i.e., describes what new and material 
evidence is under the current standard); 
and (2) notifies the veteran of what 
specific evidence would be required to 
substantiate the element or elements 
needed for service connection that were 
found insufficient in the prior denial on 
the merits.  This notice is outlined by 
the Court in Kent v. Nicholson, 20 Vet. 
App. 1 (2006).

3.  Following completion of the above and 
any additional development deemed 
necessary, review the claims file, to 
include the additional evidence, and 
determine if any of the benefits sought 
can be granted.  The veteran and his 
representative should then be furnished 
an appropriate supplemental statement of 
the case considering all evidence 
received since the last supplemental 
statement of the case.  After they are 
afforded an opportunity to respond, the 
case should be returned to the Board for 
appellate review, if in order.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

